Citation Nr: 1639208	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted a 50 percent rating for the Veteran's PTSD with major depressive disorder, effective August 19, 2010.  Thereafter, the Veteran appealed with respect to the propriety of the assigned rating for such service-connected disability.  

During the course of the appeal, the Veteran filed a claim for a TDIU, which was denied in a May 2011 rating decision.  However, while such was not explicitly listed on the September 2012 statement of the case, the reasons and bases provided in such adjudicatory document clearly addresses the TDIU claim.  Furthermore, in his substantive appeal, the Veteran indicated that he was appealing with regard to his claims for an increased rating for his psychiatric disability and entitlement to a TDIU.  Therefore, the Board has assumed jurisdiction over the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his service-connected PTSD with major depressive disorder is more severe than the currently assigned 50 percent evaluation and renders him unemployable, and, as such, a higher rating and a TDIU are warranted.

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD with major depressive disorder and the resulting functional impairment associated with such disability.  In this regard, the Board observes that, while an opinion with regard to his employability was obtained in June 2011, he was last examined by VA in September 2010.  Thereafter, VA treatment records dated in August 2011 noted the Veteran's symptoms underwent a recent increase in that his treatment provider noted increased incidents of sleeplessness, that he lost his temper during church, and that he experiences weekly crying spells.  See VA treatment record (August 12, 2011).  Additionally, in November 2012, the Veteran asserted that his symptoms are in flux and currently much more severe than previously contemplated.  Therefore, as the evidence suggests that the Veteran's psychiatric symptomatology may have increased in severity since the September 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his PTSD with major depressive disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from August 2011 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from August 2011 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination by an appropriate medical professional so as to address the current nature and severity of the Veteran's service-connected PTSD with major depressive disorder.  The examiner is to review the record, interview the Veteran, and conduct any necessary testing. 

The examiner should determine the nature and severity of all manifestations of the Veteran's PTSD with major depressive disorder, and the impact such has on his social and occupational functioning.  In this regard, the examiner should provide a full description of the functional impairment associated with the Veteran's PTSD with major depressive disorder on his ability to secure and follow a substantially gainful occupation. 

A rationale should be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either of the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

